 

Exhibit 10.1

[***]

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

ADDENDUM 1

Additional MFA Services

This Addendum 1 dated February 11th, 2015 ("Addendum 1 Effective Date")
describes certain services to be managed by DPx Fine Chemicals Austria GmbH & Co
KG, St. – Peter – Strasse 25 4021 Linz Austria (hereinafter, “DPx”) for Relypsa,
Inc., located at 100 Cardinal Way, Redwood City, CA 94063 (“Relypsa”) and is
issued pursuant to the Manufacturing and Supply Agreement dated May 14th, 2014
(“Agreement”).

1.      Addendum to the Agreement

The parties hereby agree to amend the terms of the Agreement as provided below,
effective as of the Addendum l Effective Date.  Capitalized terms used in this
Addendum 1 that are not otherwise defined herein shall have the same meanings as
such terms have in the Agreement.

A.     Services

Additional efforts as defined in the table (Additional MFA Services, capped
amount) below (hereinafter “Additional MFA Services”) are required [***] during
the Validation and initial [***] MT Campaigns.  The Parties agree that the
Additional MFA Services were not considered part of the original proposed
implementation, and do not foresee any additional out of scope items for the
[***] MFA as part of the Validation and initial [***] MT Campaigns.

DPx shall carry out and Relypsa shall fund the Additional MFA Services, which
are required in order to [***] under the Agreement for the Validation and
initial [***] MT Campaigns.  The anticipated required costs (as described in the
table below) is EUR [***] and shall be [***] in accordance with Section C of
this Addendum, below.

 

Item:

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

[***]

 

 

 

MFA Volume first campaign:

[***] metric tons

 

MFA [***]

 

[***]

 

 

 

 

--------------------------------------------------------------------------------

Confidential

Addendum 1

 

B.     Schedule

Services will be provided during the Validation and initial [***]MT Campaigns.

C.     Fee

Relypsa agrees to [***] (as defined in the Agreement) for the purchased MFA
under the Agreement as required for the Validation and initial [***]MT
Campaigns.

Without written consent, the actual total costs of the Additional MFA Services
will not exceed Euro [***] EUR, the [***] would be [***] €/kg (assuming [***]
metric tons will be purchased).

If; upon any termination of this Agreement, except in case of termination by
Relypsa for breach by DPx or insolvency of DPx, the [***]. [***] shall pay such
amount within 30 days of receipt of the invoice.

2.     Miscellaneous

2.1 Full Force and Effect.   This Addendum 1 amends the terms of the Agreement
and is deemed incorporated into, and governed by all other terms of, the
Agreement. To the extent that the Agreement is explicitly amended by this
Addendum 1, the terms of this Addendum 1 will control where the terms of the
Agreement are contrary to or conflict with the following provisions. Where the
Agreement is not explicitly amended, the terms of the Agreement will remain in
full force and et1ect.

2.2 Further Actions.   Each party shall execute, acknowledge and deliver such
further instruments, and do all other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Addendum l.

2.3 Counterparts.   This Addendum 1 may be signed in counterparts, each and
every one of which shall be deemed an original, notwithstanding variations in
format or file designation, which may result from the electronic transmission,
storage and printing of copies of this Addendum 1 from separate computers or
printers. Facsimile signatures shall be treated as original signatures.

 

Page 2

 

[***]

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential

Addendum 1

 

In Witness Whereof, the parties hereto have caused this Addendum 1 to be
executed by their duly authorized representatives as of the Addendum 1 Effective
Date.

 

DPx Fine Chemicals Austria

GmbH & Co KG (“DPx”)

 

Relypsa, Inc. (“Relypsa”)

 

 

 

 

 

 

 

By:

 

/s/ Michael Stanek  /s/ Klaus Hilber

 

By:

 

/s/ John A. Orwin

 

 

 

 

 

 

 

Name:

 

Michael Stanek       Klaus Hilber

 

Name:

 

John A. Orwin

 

 

 

 

 

 

 

Title:

 

Managing Director   General Counsel DFC

 

Title:

 

President & CEO

 

 

 

 

 

 

 

Date:

 

Feb. 11th 2015

 

Date:

 

2/13/15

 

 

 

 

 

 

 

 

 

Page 3

 

[***]

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.